CONCURRING OPINION.
Biggs, J.
— The defendant admitted that he took his cow from the stray pen without the knowledge or consent of the authorities of the town. The case was tried on the theory (in which both sides acquiesced), that this act of the defendant was a violation of the ordinances, provided the impounding of the cow was under the facts and circumstances the reasonable exercise of municipal power. The defense was that the animal was left temporarily in charge of the defendant’s daughter on unfenced ground at the rear of defendant’s premises while defendant went to his supper, and that pending the interval the cow, under the orders of the town marshal, was taken from the custody of the child against her will and impounded in the stray pen. This state of facts was established by the testimony of five or six witnesses, and the .court instructed the jury that, if they found that the cow was at large under such circumstances, the defendant should be acquitted. The *468court, against the objections of tbe defendant, admitted evidence in rebuttal to the effect that during the previous year the defendant had been in the habit of permitting other stock belonging to him to run at large in the town; that the marshal had been put to a great deal of trouble on this account; and that the marshal in the discharge of his official duties acted impartially, that is, that he impounded stock belonging to other parties when found running at large contrary to the terms of the ordinance.
This testimony was irrelevant, and as the weir' of the evidence is in our opinion clearly in favor of the defendant on the only issue tried, the reasonable conclusion must be that the jury was misled by the objectionable testimony. This precludes us from holding that the error was a harmless one. I therefore concur in reversing the judgment.